Gardner, P. J.
We have studied this case carefully and have been unable to find any instance in Georgia where such proceedings, under such facts as are here argued, have been followed, and counsel for the plaintiff state that they have been unable to find any authority in point. During the hearing of the proceedings in the superior court for the appointment of a guardian, there was no intimation that there was any mismanagement of the funds or property of the minor child by the defendant. There was no evidence that the defendant was not properly caring for the minor child.
The court did not err in dismissing the petition of the plaintiff.

Judgment affirmed.


Townsend and Carlisle, JJ., concur.